Judgment of the County Court, Kings County, convicting appellant of the crimes of robbery in the first degree, grand larceny in the second degree, and assault in the second degree, reversed on the law and a new trial ordered. In our opinion, the proof was sufficient to meet the requirements of section 399 of the Code of Criminal Procedure. However, reversal is required by reason of the trial court’s refusal to charge as requested by defendant’s attorney that “the fact that the defendant was in the area with the accomplice at a time prior to the commission of the crime is not sufficient corroboration as required by the Statute ”, and that “ evidence that the crime has been committed in the way outlined by the accomplice ” was not such corroboration. (Cf. People v. Bishop, 270 App. Div. 133, and People v. Maione, 284 N. Y. 423.) We have examined the questions of fact and would affirm the judgment if it were not for the errors referred to, which, in our opinion, violated appellant’s substantial rights. Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ., concur.